Justice MARQUEZ,
dissenting.
T1 I respectfully dissent. The United States Supreme Court's ruling in Schiavone v. Fortune, 477 U.S. 21, 106 S.Ct. 2379, 91 L.Ed.2d 18 (1986), decided after Dillingham, convinces me that our decision in Dillingham was erroneous and should be overruled.1 The majority reaffirms Dillingham without acknowledging that the U.S. Supreme Court has since repudiated the federal case law we relied on in deciding that case. Maj. op. T15. The majority concludes that our reasoning in Dillingham is consistent with the rationale behind the current amended FRCP. 15(c). Maj. op. 114. Yet in so *118doing, it wholly fails to reconcile Dillingham with the well-reasoned Supreme Court decision that led to the amended federal rule, let alone to acknowledge how the amended federal rule differs materially from the Colorado rule, both in text and in operation.
T2 In my view, the interpretation reaffirmed today by the majority cannot be squared with the plain language of Colorado's rule. I would not, as the majority does, adhere to our prior interpretation of the Colorado rule simply because that interpretation comports with rationale behind a now very differently worded federal rule, especially where the U.S. Supreme Court has rejected the reasoning underpinning our prior interpretation. In effect, the majority's decision judicially adopts a version of the Federal Rules Committee's post-Schiavone amendment - to F.R.C.P. 15. It may well be good policy for Colorado to amend CRCP. 15 (and C.R.C.P. 4) to conform to their federal counterparts, but any amendment to the rules should occur through the Colorado Civil Rules Committee process-and outside the context of a litigated dispute. Thus, in my view, the majority today not only bypasses the rule-making process but blurs our separate adjudicatory and administrative roles as a court.
I. Analysis
T3 Colorado Rule of Civil Procedure 15(c) provides:
(c) Relation Back of Amendments. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against him, the party to be brought in by amendment: (1) Has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits; and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.
C.R.C.P. 15(c) (emphasis added).
T4 This case requires us to interpret what is meant by "within the period provided by law for commencing the action against him" in the above emphasized phrase.
A. Prior Interpretations of C.R.C.P. 15(c) and Its Federal Analog FR.C.P. 15(c)
T5 In Dillingham v. Greeley Publishing Co., 701 P.2d 27 (Colo.1985), we addressed whether, under C.R.C.P. 15(c), an amended complaint related back to a timely filed and served complaint where the entity sought to be made a party to the lawsuit became aware of the lawsuit one day after the limitations period had expired. There, the plaintiff, Dillingham, sued the "Tribune-Republican Publishing Company, a Colorado Corporation doing business as the Greeley Tribune" three days before the one-year limitations period expired. Dillingham, 701 P.2d at 28 & n. 1. Approximately five months after the limitations period had expired, Dillingham moved to amend his complaint "to correct a misnomer of the corporate name" of the defendant to "The Greeley Publishing Company d/b/a The Greeley Daily Tribune." The trial court concluded that the amendment did not relate back to the original timely filed complaint under Rule 15(c) because the Greeley Publishing Company had not received notice of the lawsuit until one day after the statute of limitations had run, when one of its news reporters examined the file at the courthouse in the course of his duties. Dillingham, TOL P.2d at 29. The trial court therefore granted Greeley Publishing Company's motion to dismiss the claim as time-barred. Id. The court of appeals affirmed, holding that " 'notice to an entity sought to be made a party to a lawsuit by amendment under C.R.C.P. 15(c) must be accomplished prior to the running of the statute [of limitations]'" Id. (quoting Dillingham v. Greeley Pub. Co., 661 P.2d 700, 701 (Colo.App.1982)). On certiorari review, Dillingham argued that Rule 15(c) allows for relation back where the original complaint was timely filed and the substituted party receives notice within the reason*119able time for service of process. Id. at 80. We agreed and reversed the court of appeals. Id. at 80-82.
1 6 We noted that federal appellate courts were split on how to interpret the phrase "within the period provided by law for commencing the action against him" under F.R.CP. 15(c), which at that time was substantially identical to C.R.C.P. 15(c). Id. at 31 & n. 6. Several circuit courts held that this phrase referred solely to the applicable statute of limitations. Id. at 31 (citing, inter alia, Archuleta v. Duffy's Inc., 471 F.2d 33 (10th Cir.1973); Cooper v. United States Postal Serv., 740 F.2d 714 (9th Cir.1984); Ringrose v. Engelberg Huller Co., 692 F.2d 403 (6th Cir.1982); Simmons v. Fenton, 480 F.2d 133 (7th Cir.1973)). Other federal courts held that the phrase includes a "reasonable time allowed under the federal rules or applicable state law for service of process." Id. (citing Ingram v. Kumar, 585 F.2d 566 (2d Cir.1978); Kirk v. Cronvich, 629 F.2d 404 (5th Cir.1980); Dutka v. S. Ry. Co., 92 F.R.D. 375 (N.D.Ga.1981); Swann Oil, Inc. v. M/S Vassilis, 91 F.R.D. 267 (E.D.N.C.1981); Clark v. S. Ry. Co., 87 FRD. 856 (N.D.Ill.1980)).
T7 We adopted the Second Circuit's approach in Ingram v. Kumar, 585 F.2d 566 (2d Cir.1978), quoting that case:
"Although on its face the phrase, 'within the period provided by law for commene-ing the action against him,' seems to mean the applicable statute of limitations period, such a literal interpretation is unjustified in jurisdictions where timely service of process can be effected after the statute of limitations has run. In those jurisdictions, even an accurately named defendant may not receive actual notice of the action against him prior to the running of the statute of limitations. Yet there is no doubt that the action against him is timely commenced. There is no reason why a misnamed defendant is entitled to earlier notice than he would have received had the complaint named him correctly."
Dillingham, 701 P.2d at 31-82 (quoting Ingram, 585 F.2d at 571). We went on to state:
We agree that such a result is anomalous and is not required by the rule. Greeley Publishing Company should not be given an advantage it would not have received had it been named correctly in the original complaint. Colorado is among those jurisdictions where timely service of process can be effected after the statute of limitations has run. See C.R.C.P. 3; C.R.C.P. 4. See also Mascitelli v. Giuliano & Sons Coal Co., 157 Colo. 240, 402 P.2d 192 (1965) (generally, filing of a pleading or a motion is effective to stop the running of specified time limitations). Therefore, we hold that notice "within the period provided by law for commencing the action" specified in C.R.C.P. 15(c) includes the reasonable time allowed for service of process.
Id. at 82.
1 8 After we decided Dillingham, the United States Supreme Court resolved the federal cirenuit split on this issue in Schiavone v. Fortune, 477 U.S. 21, 22 & n. 1, 106 S.Ct. 2379, 91 LEd.2d 18 (1986). There, the Supreme Court rejected the interpretation of F.R.C.P. 15(c) expressed in Ingram. In interpreting the phrase "within the period provided by law for commencing the action against him," the majority stated that the only choice it had was whether to recognize or ignore the plain language of the rule. Schiavone, 477 U.S. at 30, 106 S.Ct. 2879. Choosing the former, the Court said:
We are not inclined, either, to temper the plain meaning of the language by engraft-ing upon it an extension of the limitations period equal to the asserted reasonable time, inferred from [F.R.C.P.] 4, for the service of a timely filed complaint. [F.R.CP.] 4 deals only with process. [F.R.C.P.] 38 concerns the "commence ment" of a civil action. Under [F.R.C.P.] 15(c), the emphasis is upon "the period provided by law for commencing the action against" the defendant. An action is commenced by the filing of a complaint....
Any possible doubt about this should have been dispelled 20 years ago by the Advisory Committee's 1966 Note about Rule 15(c). The Note specifically states that the Rule's phrase "within the period provided by law for commencing the action" means "within the applicable limitations period": *120"An amendment changing the party against whom a claim is asserted relates back if the amendment satisfies the usual condition of Rule 15(c) of 'arising out of the conduct ... set forth ... in the original pleading,' and if, within the applicable limitations period, the party brought in by amendment, first, received such notice of the institution of the action-the notice need not be formal-that he would not be prejudiced in defending the action, and, second, knew or should have known that the action would have been brought against him initially had there not been a mistake concerning the identity of the proper party" (emphasis supplied).
Id. at 30-31, 106 S.Ct. 2379 (quoting F.R.C.P. 15(c), 1966 advisory committee's note).
T9 In direct response to the Supreme Court's decision in Schiavone, the Federal Rules Committee amended FR.C.P. 15(c)2 The amended rule no longer refers to "the period provided by law for commencing an action." Instead, the rule now requires the party to be added to have received the requisite notice "within the period provided by Rule 4(m) for serving the summons and complaint." - Under F.R.C.P. 4(m), that time period is generally 120 days following the filing of the action, absent certain exceptions. See F.R.C.P. 4(m).
T10 Unlike its federal analog, C.R.C.P. 15(c) has not been amended. The Colorado rule continues to refer to "the period provided by law for commencing an action" as it did in 1985 when we decided Dillingham.
B. Dillingham Should Be Overruled
€ 11 Given the Supreme Court's analysis in Schiavone, I am persuaded that Dillingham should be overruled because the original decision was erroneous and more good than harm will come from departing from the precedent.3 In short, I agree with the Supreme Court in Schiavone that the plain language "within the period provided by law for commencing the action" refers to the applicable statute of limitations period. In my view, this plain language simply cannot be stretched to include "a reasonable time [for notice] as measured by the time allowed for service of process" without either (1) improperly adding an entire phrase to Rule 15(c) that does not exist; or (2) effectively interpreting the phrase "commencing an action" to now mean that an action is not actually "commenced" until a plaintiff both files her complaint and serves process on a defendant.4 Such an interpretation, however, is directly contrary to C.R.C.P. 3, which provides that an action is "commenced" by (1) filing a complaint with the court; or (2) serving a summons and complaint, and then, absent certain exceptions, filing the complaint within 14 days after service.5
112 In my view, adherence to the plain language of Rule 15 also assures consistent application of the rule by avoiding the inherent uncertainty in determining what constitutes a "notice within a reasonable time as measured by the time allowed for service of process in Colorado." Whereas F.R.C.P. 4(m) generally establishes a reasonable time *121for service as "120 days after the complaint is filed," C.R.C.P. 4 establishes no comparable deadline for service of process-indeed, it establishes no deadline whatsoever. As the majority recognizes, an action in Colorado may remain pending indefinitely on the filing of the complaint alone. Maj. op. 14; Kingsley v. Clark, 57 Colo. 352, 141 P. 464 (1914). Only when its status is challenged must a showing be made to justify the delay in effecting service of process. Nelson v. Blacker, 701 P.2d 135, 137 (Colo.App.1985). Courts have concluded that even significant delays in service of process may be reasonable under the cireumstances of a particular case. See id. (two-year delay reasonable where defendant had actual notice that action was contemplated and had stipulated to accept service of process); Oversole v. Manci, 216 P.3d 621 (Colo.App.2009) (fifteen-month delay in obtaining service of process reasonable where delay was due to failure to obtain service on defendant serving in Marine Corps in an undisclosed location).
113 The problem is that the undefined "time allowed for service of process" can compound the length of time that passes before a new defendant is actually brought into a case. Under the majority's interpretation of Dillingham, so long as a defendant to be added receives requisite notice within the {undefined) "reasonable time for service," the plaintiff may file an amended complaint. Yet there is no apparent time limit on when the plaintiff must actually file that amended complaint, and the plaintiff has yet another undefined period of time to serve the amended complaint on the new defendant. Thus, the plaintiff may benefit from multiple allowances of additional time, each of indeterminate length. In this way, the majority's approach greatly undermines the certainty and finality provided by the limitations period. The majority's application of Dillingham in this case illustrates this point. In Dilling-ham, the Greeley Tribune learned of the lawsuit a few days after it was filed, and only one day after the statute of limitations had run; within approximately five months, the plaintiff moved to amend to name the Greeley Tribune as a defendant. Here, by contrast, the earliest that Schneider Energy could have received requisite notice of the lawsuit was 116 days after the complaint was filed and almost two and a half months after the limitations period had expired. The majority concludes under Dillingham that such notice was "within a reasonable time as measured by the time allowed for service." As a practical matter, however, Schneider Energy was not actually served until on or about October 19, 2010, or 452 days after the original complaint was filed and more than a year after the limitations period had run.6
T 14 On remand, the trial court will have to assess whether the remaining considerations for relation back are met here under C.R.C.P. 15(c). Nevertheless, it is troubling that a potential defendant who learns-after the limitations period has run-that a lawsuit has been filed against an unrelated party, apparently must proceed for an indefinite period of time with the uncertainty that it, too, might be brought into the case-perhaps even more than a year after the limitations period has expired.7
C. - This Court Should Not Judicially Adopt the Federal Rule
T15 I would not, as the majority does, adhere to our prior interpretation of the Colorado rule simply because that interpreta*122tion comports with the rationale behind a now differently worded federal rule. Nor would I, in the context of a litigated dispute, effectively import the language of the amended federal rule into our own rule, thereby bypassing the Civil Rules Committee process and blurring our separate adjudicatory and administrative roles as a court.
T16 As discussed above, after Schiavone, the Federal Rules Committee amended F.R.C.P. 15(c), The Committee deleted any reference to "the period provided by law for commencing the action." Instead, the rule now provides that the party to be added must receive the requisite notice "within the period provided by Rule 4(m) for serving the summons and complaint." That is, the rule expressly refers to the 120-day period defined by the federal rules for service of process.
T 17 Unlike the amended federal rule, the Colorado rule continues to refer to "the period provided by law for commencing the action." The majority barely acknowledges these significant textual differences, and simply refers to the federal 120-day service period as guidance to interpret the Colorado rule. Maj. op. 116. It may well be good policy for Colorado to amend Rule 15 (and Rule 4) to conform to their federal counterparts. However, any amendment to the rules should occur through the Colorado Civil Rules Committee process-and outside the context of a litigated dispute. The majority's decision bypasses that rule-making process, under which this court adopts or rejects proposed changes upon recommendation by a rules committee following the committee's internal discussions and, in some instances, the court's solicitation of public comments. Rather than distort the plain language of C.RC.P. 15(c), I would defer to the rule-making process to amend that rule (and C.RC.P. 4, if necessary). This approach would avoid the majority's incongruent interpretation of "commencing an action" and provide greater certainty to the meaning of a reasonable time for service.
II. Conclusion
{ 18 Despite the plain language of C.R.C.P. 15(c), the inherent uncertainty in the application of the judicially revised rule in Dilling-ham, and the Supreme Court's reasoning in Schiavone rejecting the case law underpinning our opinion in Dillingham, the majority overlooks an opportunity to revisit that decision. Instead, the majority reaffirms Dill-inghom, relying on a differently worded amended federal rule. It does so without acknowledging the intervening Supreme Court decision that led to the amendment, and suggests that a "notice within a reasonable time as measured by the time allowed for service" is the 120-day period provided by FR.C.P. 4(m), even though neither C.R.C.P. 15(c) nor C.R.C.P. 4 contains any such time limitation.
19 I would overrule our prior decision in Dillingham and hold that under C.R.C.P. 15(c), the language "within the period provided by law for commencing the action" refers to the applicable statute of limitations period only. Accordingly, I would hold that because Schneider Energy did not receive notice of Garcia's suit within the statute of limitations period, the trial court properly concluded that Garcia's claim against Schneider Energy was time-barred. Therefore, I respectfully dissent.

. - Although neither party asked this court to overrule Dillingham, we may consider the propriety of our own precedent and take notice of decisions of other courts, especially the United States Supreme Court. Cf. Roberts v. Am. Family Mut. Ins. Co., 144 P.3d 546, 550-51 (Colo.2006) ("Appellate courts are, however, not limited to the constructions of controlling law relied upon by the lower courts or offered by the parties."). Moreover, as the majority acknowledges, we look to federal decisions for guidance in interpreting our own rules. Maj. op. 110 (citing Garrigan v. Bowen, 243 P.3d 231, 235) ("Because the Colorado Rules of Civil Procedure are patterned on the federal rules, we may also look to the federal rules and decisions for guidance.").


. See F.R.C.P. 15(c), 1991 advisory committee's note.


. Although we strongly adhere to the doctrine of stare decisis, we must be willing to overrule a prior decision if we are "clearly convinced it was originally erroneous ... and that more good than harm will come from departing from the precedent." - Ingold v. AIMCO/Bluffs, L.L.C. Apartments, 159 P.3d 116, 125 (Colo.2007).


, We held in Dillingham that "notice 'within the period provided by law for commencing the action' ... includes the reasonable time allowed for service of process." 701 P.2d at 32. The majority slightly rephrases that holding as, " 'the period provided by law for commencing the action' includes notice within a reasonable time as measured by the time allowed for service of process in Colorado." Maj. op. 9. The result is the same, however, in that the majority interprets the phrase "the period provided by law for commencing the action" to include the time allowed for service of process.


. - The majority's interpretation also injects uncertainty into the meaning of "commencing an action" in other contexts, especially statute of limitations periods that routinely refer to the time period in which a particular action must be "commenced," see §§ 13-80-101 to -107.5, C.R.S. (2012), because it suggests that a plaintiff must both file and serve a complaint within the limitations period to "commence" an action under those provisions, contrary to C.R.C.P. 3 and common understanding.


. That the majority relies on a case in which we concluded that a water court did not abuse its discretion in dismissing an action that was delayed for 37 years does not ease my concern with the inherent uncertainty in the majority's approach. Maj. op. 115 (citing Lake Meredith Reservoir Co. v. Amity Mut. Irrigation Co., 698 P.2d 1340, 1345 (Colo.1985)).


. I also note that Dillingham concerned a plaintiff's effort "to correct a misnomer of the corporate name'" of the defendant (from from "Tribune-Republican Publishing Company, d/b/a The Greeley Tribune," to "Greeley Publishing Company d/b/a The Greeley Tribune"). Dillingham, 701 P.2d at 29. That is, Dillingham attempted to sue the correct defendant but simply misnamed the corporation. Even assuming that our holding in Dillingham served to avoid punishing a plaintiff for a relatively common and understandable error, this case presents very different circumstances. Garcia does not seek merely to correct a mistake in the corporate name of the defendant. Rather, she sued the wrong defendant entirely, and now seeks to bring in a wholly unrelated corporate entity as a new defendant.